Citation Nr: 0638209	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-03 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than 
February 25, 2002, for the assignment of a 30 percent rating 
for the veteran's service-connected right shoulder 
disability.  

2.  Entitlement to an effective date earlier than 
February 25, 2002, for the assignment of a 20 percent rating 
for the veteran's service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In that rating decision, the RO granted 
increased ratings for the veteran's service-connected right 
shoulder disability and low back disability effective 
February 25, 2002.  The veteran's disagreement with the 
February 25, 2002, effective date led to this appeal.  In 
November 2006, the veteran testified from the RO at a 
videoconference hearing before the undersigned sitting in 
Washington, DC.  

The Board notes that in a decision dated in September 2005, 
the RO denied entitlement to waiver of recovery of 
overpayment of VA compensation.  In a letter dated in 
September 2005, the RO informed the veteran of that decision 
and provided notice of his appellate rights.  There is no 
indication in the claims file that the veteran has filed a 
notice of disagreement, and the issue of entitlement to 
waiver of recovery of overpayment of VA compensation is not 
before the Board.  See Archbold v. Brown, 9 Vet. App. 124 
(1996) (a notice of disagreement initiates appellate review 
in VA administrative adjudication process, and the request 
for appellate review is completed by the claimant's filing of 
substantive appeal after statement of the case is issued).  




FINDINGS OF FACT

1.  In December 1999, the veteran filed an increased rating 
claim and reported his address was in Las Vegas, Nevada.  

2.  In February 2000, the RO in Reno, Nevada, received notice 
of a new address for the veteran in Golden, Colorado.  

3.  In August 2000, the VA Medical Center notified the 
veteran by letter to his Golden, Colorado, address that he 
should report for a rescheduled VA examination on August 18, 
2000; that letter was not returned as undeliverable.  

4.  The veteran failed to report for the rescheduled VA 
examination, and in September 2000, the Denver RO notified 
the veteran by letter to his Golden, Colorado, address that 
his increased rating claims were denied because he failed to 
report for the scheduled VA examinations; that letter was 
returned to the RO as undeliverable.  

5.  The earliest notice of a new address for the veteran is a 
VA status of dependents form dated in October 2001.  

6.  By rating action in September 2002, the RO granted 
increased ratings for the veteran's right shoulder and low 
back disabilities; the RO assigned a 30 percent rating for 
the right shoulder disability and a 20 percent rating for the 
low back disability, both effective February 25, 2002, the 
date of receipt of the increased rating claims.  

7.  Neither a November 2001 VA radiology report of a CT scan 
of the right shoulder nor any other evidence of record in the 
prior year established that a 30 percent rating was warranted 
for the right shoulder disability prior to February 25, 2002.  

8.  There is no correspondence or other evidence of a claim, 
formal or informal, received by VA prior to February 25, 
2002, consistent with a claim for a rating in excess 
of 10 percent for the veteran's low back disability.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than 
February 25, 2002, for the award of a 30 percent rating for 
the veteran's service-connected right shoulder disability 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 (2006).  

2.  The criteria for an effective date earlier than 
February 25, 2002, for the award of a 20 percent rating for 
the veteran's service-connected low back disability have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case in a letter dated in July 2002, which predated 
the RO decision from which this appeal arose, the RO informed 
the veteran it had received his claims for increased 
evaluations for his service-connected right shoulder and low 
back disabilities.  The RO notified the veteran that to 
establish entitlement to an increased evaluation, the 
evidence must show that his service-connected disabilities 
had increased in severity such that symptoms more closely 
approximated rating schedule criteria for a higher 
evaluation.  The RO explained that an increase in severity 
was usually sown by recent medical records.  The RO notified 
the veteran that it would make reasonable efforts to help him 
get evidence necessary to support his claims, including VA 
medical records, and would try to help get such things as 
medical records, employment records, or records from other 
Federal agencies provided he gave VA enough information about 
these records and furnished appropriate release 
authorizations.  The RO also notified the veteran that it was 
making arrangements for a physical examination for him at the 
Denver VA Medical Center (VAMC).  The RO requested that the 
veteran notify it if there was any additional information or 
evidence that he thought would support his claims and that if 
there were additional records, he could send them or ask VA 
to help get them.  

In addition, in a letter dated in August 2006, the RO 
provided notice to the veteran of the factors that establish 
the effective date for an increased rating and provided 
examples of evidence that the veteran should tell it about or 
submit that could affect the determination of the effective 
date. The examples specifically included information about 
continuous treatment or information about when treatment 
began.  The RO informed the veteran that if he had any 
information or evidence that he had not previously submitted 
or told the RO about, and that evidence concerned when his 
disability began, he should, as soon as possible, tell VA 
about that evidence or submit it.  Attached to the letter was 
an optional response form, providing a means for the veteran 
to indicate whether he intended to submit additional 
information or evidence he knew about that would help support 
his claim.  The veteran did not return the response for or 
otherwise indicate that he had additional information or 
evidence to support his appeal concerning entitlement to an 
earlier effective date for increased ratings for his service-
connected right shoulder and low back disabilities.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his claims, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  

As VCAA complaint notice with respect to the assignment of 
effective dates was not provided prior to the September 2002 
rating decision from which his appeal arises, the notice 
obviously does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  While the Court 
did not address whether, and if so how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that notice error of this kind may 
be non-prejudicial to a claimant.  In this respect, all the 
VCAA requires is that the duty to notify is satisfied, and 
that appellants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board further recognizes that the VCAA notice letter of 
August 2006 relative to the assignment of effective dates for 
increased rating claims not only post dated the initial RO 
decision on this matter; it also was not followed by 
readjudication of the claims by the RO.  Though this was 
error, the Board finds that it was harmless error because, 
though provided the opportunity to do so following the 
August 2006 letter, the veteran failed to submit or identify 
any additional evidence that might support an earlier 
effective date for the assigned increased ratings, and he in 
effect waived readjudication of the claims by the RO.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 Fn 2 (2006).  

Over the course of the appeal the veteran has had multiple 
opportunities to submit and identify evidence and has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.  The Board finds that 
the failure to provide the veteran with the specific types of 
notice outlined in the VCAA prior to the initial unfavorable 
determination as to effective dates for increased ratings has 
not harmed the veteran and that no useful purpose could be 
served by remanding the case on that account.  
See 38 U.S.C.A. § 7261(b) (West 2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) rev'd on other grounds 444 F.3d 1328 
(Fed. Cir. 2006); Prickett, 20 Vet. App. at 376-77.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005) (due process concerns with respect to 
VCAA notice must be pled with specificity), rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006); see also Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  The veteran was 
provided a VA medical examination in August 2002 in 
conjunction with the increased ratings claims, and with the 
assistance of his representative, the veteran testified at a 
videoconference hearing in November 2006.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

Factual background

In an August 1993 rating decision, the RO in Atlanta, 
Georgia, granted service connection for a right shoulder 
disability with a noncompensable rating and service 
connection for a low back disability with a 10 percent 
rating, both effective March 1, 1992, the day following the 
veteran's separation from service.  The veteran disagreed 
with the initial ratings, and the RO issued a statement of 
the case, but the veteran did not file a substantive appeal.  
In a rating decision dated in July 1995, the Atlanta RO 
increased the rating for the right shoulder disability to 
20 percent from March 1, 1992, and continued the 10 percent 
rating for the service-connected low back disability.  The 
veteran did not file a notice of disagreement with that 
decision.  

In September 1999, the veteran submitted a statement to the 
RO in Reno, Nevada, in which he requested a copy of his 
benefit letter; at that time he reported his address was in 
Las Vegas, Nevada.  In December 1999, the veteran submitted a 
statement requesting an increase in his service-connected 
rating, stating that his "condition" had become worse.  (He 
clarified in February 2000 that he was seeking increased 
ratings for his low back and right shoulder disabilities.)  
At that time he reported his address was in Las Vegas, 
Nevada.  In a statement dated in February 2000, the veteran 
representative, in response to a question from the Reno RO, 
stated that the veteran was requesting increased ratings for 
his low back and right shoulder.  He also stated that the 
veteran would be moving to Denver and requested that his 
records be transferred to the RO in Denver, Colorado.  On the 
information sheet is a handwritten annotation dated in late 
February 2000 that shows the veteran's address in Golden 
Colorado.  

In a July 2000 letter addressed to the veteran in Golden, 
Colorado, the Denver RO referred to the increased rating 
claims.  In an August 3, 2000, letter addressed to the 
veteran in Golden, Colorado, the VAMC in Denver, Colorado, 
notified the veteran that he was scheduled for a VA 
examination on August 9, 2000.  The claims file includes a 
report of a C&P Phone Message in which it is noted that on 
August 9, 2000, the veteran telephoned the VAMC and said that 
he could not report for the August 9, 2000, examination 
because he had changed jobs and could not get off work.  
There is no indication that the veteran made any statement 
about a change of address at that time.  

In an August 11, 2000, letter addressed to the veteran in 
Golden, Colorado, the VAMC in Denver, Colorado, notified the 
veteran that he was scheduled for a VA examination on 
August 18, 2000.  That letter was not returned to the RO.  In 
an August 25, 2000, letter addressed to the veteran in 
Golden, Colorado, the VAMC notified the veteran that since he 
had failed to keep the August 18, 2000, examination 
appointment and did not notify that office that he was not 
going to report, all paperwork pertaining to his claim had 
been returned to the RO.  In early September 2000, that 
letter was returned to the VAMC as undeliverable.  

In an August 28, 2000, letter addressed to the veteran in 
Golden, Colorado, the RO notified the veteran that he should 
notify it immediately of any changes in his mailing address.  
In a September 21, 2000, letter addressed to the veteran in 
Golden, Colorado, the RO notified the veteran that it had 
denied his claims because he had failed to report for the 
examinations.  The RO requested that the veteran let VA know 
if he was willing to report for an examination, and if so, 
the RO would reschedule it.  The RO provided the veteran with 
notice of his appellate rights and also provided a copy of 
the letter to his representative.  In late September 2000, 
the August 28, 2000, and September 21, 2000, letters were 
returned to the RO as undeliverable.  In a handwritten note 
on the returned envelope for the September 21, 2000, letter, 
it was noted there was no updated address for the veteran.  

On a VA Form 21-686c, Declaration of Status of Dependents, 
dated in October 2001, the veteran provided an address in 
Lakewood, Colorado.  

On February 25, 2002, the Denver RO received the veteran's 
request for reevaluation of his back and shoulder stating 
pain and range of motion had become worse in the last couple 
years.  The veteran underwent a VA examination in 
August 2002, and in its September 2002 rating decision the RO 
granted a 30 percent rating for the veteran's right shoulder 
disability and a 20 percent rating for his low back 
disability.  The RO assigned February 25, 2002, as the 
effective date for the increased ratings.  

In his notice of disagreement with the February 25, 2002, 
effective date, the veteran argued that after he filed his 
increased rating claims in December 1999, he was scheduled 
for an examination on August 9, 2000.  He referred to having 
called the VAMC to inform them that he could not attend the 
examination and wanted the exam rescheduled.  He contends 
that although he requested that the exam be rescheduled this 
was not done, and he argues that VA was at fault for failing 
to reschedule the examination as he had requested.  

At the November 2006 videoconference hearing, the veteran 
testified that he filed his increased rating claim in Nevada 
in December 1999 and that his file was transferred to Denver, 
Colorado.  He testified that he kept in touch with VA and 
notified them every time that he moved and changed his 
address and his phone number.  He testified that when he 
moved from Boulder, Colorado, he notified VA by telephone, 
but did not remember with whom he spoke.  The veteran's 
representative pointed out that on August 9, 2000, a phone 
conversation was reported in which the veteran stated that he 
could not get off work and requested rescheduling of his VA 
examination.  The representative asserted that the veteran 
was supposed to have been rescheduled on the 18th and 23rd, 
but the 9th and 18th were instead noted.  She noted that mail 
was returned as undelivered and asserted that VA did not ask 
the veteran for a change of addresses.  She argued that VA 
failed the veteran by not following through.  

Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute and regulation provide, impertinent part, that the 
effective date of an award of increased compensation will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).  An effective date for a claim for increase 
may be granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year before the date of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(1) and (2); see Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).  

In this case, the veteran contends that the effective date 
for the increased ratings for his right shoulder and low back 
should be in December 1999 because he filed an increased 
rating claim at that time.  He asserts that after he informed 
the VAMC on August 9, 2000, that he could not report for the 
examination, it should have been rescheduled.  He argues that 
VA failed in its duty to assist him by not providing him 
another examination and by not resending the September 21, 
2000, notice letter so that he could have received his 
appellate rights once his new address was received.  

The Board is not persuaded by the veteran's contentions.  The 
record shows that after the veteran reported on August 9, 
2000, that he could not report for the August 9, 2000, 
examination the VAMC sent him a letter on August 11, 2000, to 
his address of record notifying him that the examination was 
rescheduled for August 18, 2000.  That letter was not 
returned as undeliverable.  Although the veteran testified at 
his November 2006 hearing that he at some point notified VA 
of a change of address by telephone, there is no such report 
of contact in the veteran's claims file.  

In this regard, the Board notes that it is a claimant's 
responsibility to keep VA advised of his whereabouts in order 
to facilitate the conduct of medical inquiry.  See Hyson v. 
Derwinski, 5 Vet. App. 262 (1993).  Further, a claimant 
failing to report for a scheduled examination must show good 
cause for so doing.  See 38 C.F.R. § 3.655; Engelke v. Gober, 
10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. 
App. 307, 311 (1992).  Here, the notice of the examination 
scheduled for August 18, 2000, was sent to the veteran's 
address of record, and that letter was not returned as 
undeliverable.  The veteran did not report for that 
examination and has not shown good cause for that failure.  

In August 2000, the RO requested that the veteran provide 
notice of any address change, and consistent with the 
provisions of 38 C.F.R. § 3.655, the RO denied the increased 
rating claims and sent notice to the veteran's address of 
record.  Those letters were returned as undeliverable in late 
September 2000, and the RO noted on the returned envelopes 
that it had no alternative or updated address for the 
veteran.  In this regard, the Board notes that in Hyson, 5 
Vet. App. at 265, the Court held that, "[i]n the normal 
course of events, it is the burden of the veteran to keep the 
VA apprised of his whereabouts. If he does not do so, there 
is no burden on the part of the VA to turn up heaven and 
earth to find him."  

There is no indication in the record that the veteran 
contacted the RO at any time between August 9, 2000, and at 
least October 2001, the date on a form pertaining to status 
of dependents.  The Board therefore finds that the veteran 
abandoned the increased rating claims received in 
December 1999.  See 38 C.F.R. § 3.158(a).  That regulation 
provides that in a claim for increase, where evidence 
requested in connection with the claim is not furnished 
within one year after the date of the request, the claim will 
be considered abandoned.  Further, the regulation provides 
that after the expiration of one year, further action will 
not be taken unless a new claim is received, and should the 
right to benefits be finally established, compensation based 
on such evidence shall commence not earlier than the date of 
filing of the new claim.  It was not until the RO received 
the veteran's Status of Dependants form dated in 
October 2001, that it received any kind of correspondence or 
information pertaining to the veteran, and it was only then 
that it received notice of a new address for the veteran.  
This is more than a year after the VAMC sent its August 11, 
2000, letter, which was not returned as undeliverable, and 
notified the veteran of the August 18, 2000, examination.  As 
the veteran did not respond to that letter within a year, and 
the examination was evidence requested in connection with the 
December 1999 increased rating claims, the Board finds that 
he abandoned his December 1999 increased rating claims.  

Here, the undisputed fact is that the veteran failed to 
report for the rescheduled examination and did not provide a 
reason for his failure to report.  While the veteran has 
indicated that the examination was not rescheduled, the Board 
finds that the preponderance of the evidence shows that it 
was rescheduled and that the notice letter of that 
examination was not returned as undeliverable.  There is no 
clear evidence that he did not receive notice of that 
examination, and in the absence of such, the law presumes the 
regularity of the administrative process.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notice for VA 
purposes is a written notice sent to the claimant's last 
address of record.  See 38 C.F.R. § 3.1(q) (2006).

As to the veteran's arguments that VA failed in its duty to 
assist him in failing to resend the September 2000 notice 
letter, the Board notes that on the returned envelope, the 
U.S. Postal Service stated it was unable to forward the 
letter, and the envelope bears handwritten annotations 
indicating the RO had no alternative or updated address for 
the veteran.  The Board observes that the Court has held that 
the duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran is 
uniquely in the position of knowing his mailing address.  
While the veteran testified that he reported his new address 
to VA by telephone, he was unable to say when he did so, and 
there is no report of such a contact in the claims file.  

The veteran's current increased rating claims were received 
at the RO on February 25, 2002, and the RO has assigned 
February 25, 2002, as the effective date for the award of the 
30 percent rating for the veteran's right shoulder disability 
and 20 percent for his low back disability.  

The Board notes that the effective date of an award of 
increased compensation shall be the earliest date at which it 
is ascertainable that an increase in disability has occurred, 
if the claim for an increased rating is received within one 
year from such date; otherwise the effective date is the date 
of receipt of the claim.  38 U.S.C.A. § 5110(a), (b)(2); 
38 C.F.R. § 3.400(o)(2).  

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim, provided also that the claim is 
received within one year after the increase. In these cases, 
the Board must determine under the evidence of record the 
earliest date that the increased rating was ascertainable.  
Hazan v. Gober, 10 Vet. App. 511, 521-22 (1997); Harper v. 
Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 13-98.  Thus, 
if the increase occurred more than one year prior to the date 
the application is received, the effective date must be no 
earlier than the date of receipt of the application.  

The Board must examine all communications in the claims file 
that may be interpreted as applications or claims, formal and 
informal, for increased benefits, and then, must examine all 
other evidence of record to determine the earliest date as of 
which, within the year prior to the claim, the increase in 
disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.155(a), 3.400(o)(2).

In this regard, an informal claim is defined as any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA.  
38 C.F.R. § 3.155.  Such an informal claim must identify the 
benefit sought; and upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  Id.  

While it was noted above that the claims file includes a 
status of dependents form dated in October 2001, there is in 
the record no communication received prior to February 25, 
2002, that can construed as indicating intent on the part of 
the veteran to allege entitlement to increased ratings for 
his service-connected right shoulder and low back 
disabilities.  

The Board has also reviewed the pertinent medical evidence.  
The record includes a November 2001 VA radiology report of 
interpretation of computerized tomography (CT) images of the 
right shoulder.  The radiologist stated there was no acute 
bone pathology.  He noted some degenerative joint changes and 
a 2 by 3 centimeter calcification in the soft issues medial 
to the glenohumeral joint.  The radiologist said this could 
be a calcified node versus soft tissue calcification such as 
a hematoma, benign appearance.  The radiology report does not 
reflect any communication or action demonstrating an intent 
on the part of the veteran to seek increased VA compensation 
for his service-connected residuals of a chip fracture of the 
right shoulder with degenerative arthritis, nor is it 
otherwise indicative of a reasonable probability of 
entitlement to increased benefits.  See 38 C.F.R. § 3.155(a).  

That notwithstanding, pursuant to 38 C.F.R. § 3.157(b), which 
recognizes VA medical records as informal increased rating 
claims, the November 2001 VA radiology report must be viewed 
as an informal claim, which in this instance was followed by 
the submission of a formal claim within the requisite time 
frame.  Given that an informal claim for increase was in 
effect filed in November 2001, the effective date regarding 
the right shoulder turns on the question of at what point an 
increase in disability occurred, since the effective date to 
be assigned is the later of the date of receipt of the claim 
or the date entitlement arose.  

Here, VA treatment records compiled prior to February 25, 
2002, the effective date established by the RO, do not 
identify manifestations warranting the assignment of 
a 30 percent rating earlier than that date under the 
applicable schedular rating criteria or on the basis of 
alternate rating criteria, or additional functional loss due 
to pain, fatigue, weakness, or incoordination, or 
extraschedular criteria. .  See 38 C.F.R. §§ 3.312(b), 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5110, 5201.  
Specifically, while the record showed degenerative changes of 
the right shoulder, it did not demonstrate that right arm 
motion was limited to midway between the side and shoulder 
level, painful motion, weakness or fatigability, a marked 
interference with employment, or frequent periods of 
hospitalization, as might justify the assignment of a 
30 percent rating under Diagnostic Codes 5110, 5201.  

In fact, the only pertinent evidence of record is the 
November 2001 radiology report, which shows degenerative 
arthritis and a calcified lymph node or calcified soft 
tissue.  Further, the November 2001 radiology report was done 
at the VA Medical Center in Las Vegas, Nevada.  There are no 
contemporaneous clinical records that document the level of 
functional impairment of the right shoulder from that medical 
center for from any VA medical facility in Colorado, where 
the veteran reportedly resided at the time, nor did the 
veteran submit or identify any contemporaneous private 
treatment records.  Without evidence as to the degree of 
functional impairment, including limitation of motion, upon 
which the veteran's right shoulder disability is rated, the 
medical and other evidence compiled prior to February 25, 
2002, fails to demonstrate or show approximation of the 
criteria for a 30 percent rating for the veteran's service-
connected right shoulder disability.  In light of the prior 
action of the RO in assigning an effective date of 
February 25, 2002, and thereby implicitly finding such date 
to be the later of the date of claim or date entitlement 
arose, the Board concludes there is no basis for the 
assignment of an effective date earlier than February 25, 
2002, for the 30 percent rating for the veteran's service-
connected right shoulder disability.  

As to the veteran's low back disability, the Board has 
reviewed the evidence of record to see if there had been an 
earlier claim or if it was factually ascertainable in the 
period between February 25, 2001, and February 25, 2002, that 
the veteran's low back disability increased.  There are no 
treatment records, correspondence, or VA examination reports 
relating to the veteran's low back disability during that 
time frame.  Accordingly, there is no basis for the 
assignment of an effective date earlier than the currently 
assigned February 25, 2002.  

As the preponderance of the evidence is against the veteran's 
earlier effective date claims, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); see 
generally Gilbert v. Derwinski, 1 Vet. APP. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

An effective date earlier than February 25, 2002, for the 
assignment of a 30 percent rating for the veteran's service-
connected right shoulder disability is denied.  

An effective date earlier than February 25, 2002, for the 
assignment of a 20 percent rating for the veteran's service-
connected low back disability is denied.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


